DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/01/2020, 10/16/2020 (2) and 02/02/2021 area in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 11/12/2020.  Claims 15, 17-28 and 30-40 are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 15, 17-28 and 30-40 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 15, 17-21, 24-25, 28 and 30-34, 37-38 are rejected under 35 U.S.C. 103 as being un-patentable over Aaron US Patent Application No. :( US 2009/0088070 A1) hereinafter referred as Aaron, in view of Wu et al   US Patent Application No. :( US 2010/0027458 A1) hereinafter referred as Wu.
For claim 15, Aaron teaches a method of relaying data on a multi-hop network, the method comprising: 
relaying, with at least a first node  (104 or 106 fig.1 ) of a plurality of nodes, data between at least one cellular device  (102 fig.1 ) and a cellular base station (112 fig. 1), the first node communicates with the cellular base station with at least a first wireless communications channel (116 fig.1  first channel communication)  (paragraph [0014], lines 1-5 and lines 28-30)  and (paragraph [0027], lines 1-4) and communicates with the at least one cellular device with a second wireless communications channel (120 fig.1  second channel communication) (paragraph [0014], lines 23-28)   ; 
Obtaining a channel measurement associated with the first wireless communications channel (paragraph [0028], lines 1-5). However, Aaron disclose all the subject matter of the associated with the first wireless communications channel, wherein the second node relays the data between the first node  and the cellular base station with a third wireless communications channel that is between the cellular base station and the second node, wherein the second node communicates with the first node with at least a fourth wireless communications channel, and wherein the at least one cellular device is in communication with the cellular base station via at least the second, third, and fourth wireless communications channels after said connecting as recited in claim 15.
Wu from the same or analogous art teaches the connecting the first node to a second node in a multi-hop network based at least on the channel measurement associated with the first wireless communications channel (paragraph [0027], lines 1-6) and (paragraph [0044], lines 11-12), wherein the second node relays the data between the first node  and the cellular base station with a third wireless communications channel that is between the cellular base station and the second node(18 figure 1)(paragraph [0028], lines 1-9), wherein the second node communicates with the first node with at least a fourth wireless communications channel (28 figure 1)(paragraph [0027], lines 11-14) and (paragraph [0031], lines 1-6), and wherein the at least one cellular device is in communication with the cellular base station via at least the second, third, and fourth wireless communications channels after said connecting (paragraph [0046], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the connecting the first node to a second node in a multi-hop network based at least on the channel measurement associated with the first wireless communications channel, wherein the second node relays the data between the first node  and the cellular base station with a third wireless communications channel that is between the cellular base station and the second node, wherein the second node communicates with the first node with at least a fourth wireless communications channel, and wherein the at least one cellular device is in communication with the cellular base station via at least the second, third, and fourth wireless communications channels after said connecting as taught by Wu into the repeating function improving quality  of Aaron.   
The connecting the first node to a second node in a multi-hop network based at least on the channel measurement associated with the first wireless communications channel, wherein the second node relays the data between the first node  and the cellular base station with a third wireless communications channel that is between the cellular base station and the second node, wherein the 
For claim 17, Aaron teaches the method, wherein the first wireless communications channel is in communication with another node (paragraph [0014], lines 22-29).  
For claim 18, Aaron teaches the method, wherein the channel measurement comprises a channel quality of the first wireless communications channel (paragraph [0026], lines 1-10).
For claim 19, Aaron teaches the method, wherein the channel measurement comprises a signal to noise ratio of the first wireless communications channel (paragraph [0026], lines 10-16).  
For claim 20, Aaron teaches the method, wherein the channel measurement comprises a receive signal strength indication of the first wireless communications channel (paragraph [0028], lines 1-8).  
For claim 21, Aaron disclose all the subject matter of the claimed invention with the exemption of the  receiving one or more parameters for determining a set of potential nodes for relaying data is based on at least signal quality of communications channels associated with the set of potential nodes as recited in claim 21.
(paragraph [0033], lines 1-18).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use receiving one or more parameters for determining a set of potential nodes for relaying data is based on at least signal quality of communications channels associated with the set of potential nodes as taught by Wu into the repeating function improving quality of Aaron.   
The receiving one or more parameters for determining a set of potential nodes for relaying data is based on at least signal quality of communications channels associated with the set of potential nodes can be modify/implemented by combining the receiving one or more parameters for determining a set of potential nodes for relaying data is based on at least signal quality of communications channels associated with the set of potential nodes with the device. This process is implemented as a hardware solution or as firmware solutions of Wu into the repeating function improving quality of Aaron. As disclosed in Wu, the motivation for the combination would be to use the receiving one or more parameters for determining a set of potential nodes for relaying data based on at least signal quality that will to route the communication for a better communication becoming more efficient and reliable.
For claim 24, Aaron teaches the method, further comprising determining rate of transmission of data packets associated with the data relayed by the first node (paragraph [0029], lines 26-33). 
For claim 25, Aaron teaches the method, further comprising determining one or more transmission time slots for data packets associated with the data relayed by the first node (paragraph [0030], lines 1-10).  
For claim 28, Aaron teaches the apparatus for relaying data on a multi-hop network, the apparatus comprising: 
a first node (104 or 106 fig.1 )  of a plurality of nodes, the first node relays data between at least one cellular device (102 fig.1 )  and a cellular base station (112 fig. 1), the first node communicates with the cellular base station with at least a first wireless communications channel (116 fig.1  first channel communication)  (paragraph [0014], lines 1-5 and lines 28-30)  and (paragraph [0027], lines 1-4) and the first node communicates with the at least one cellular device (120 fig.1  second channel communication) (paragraph [0014], lines 23-28); and 
a module executing on one or more computer processors that obtains a channel measurement associated with the first wireless communications channel (paragraph [0028], lines 1-5).  However, Aaron disclose all the subject matter of the claimed invention with the exemption of the first node to connect to a second node in a multi-hop network based at least on the channel measurement, wherein the second node relays data between the first node and the cellular base station with a third wireless communications channel that is between the cellular base station and the second node, wherein the second node communicates with the first node with at least a fourth wireless communications channel, and wherein the at least one cellular device is in communication with the cellular base station via at least the second, third, and fourth wireless communications channels after the module directs the first node to connect to the second node in the multi-hop network as recited in claim 28.
Wu from the same or analogous art teaches the first node to connect to a second node in a multi-hop network based at least on the channel measurement(paragraph [0027], lines 1-6) and (paragraph [0044], lines 11-12), wherein the second node relays data between the first node and the cellular base station with a third wireless communications channel that is between the cellular base station and the second node (18 figure 1)(paragraph [0028], lines 1-9), wherein the second node communicates with the first node with at least a fourth wireless communications channel (28 figure 1)(paragraph [0027], lines 11-14) and (paragraph [0031], lines 1-6), and wherein the at least one cellular device is in communication with the cellular base station via at least the second, third, and fourth wireless communications channels after the module directs the first node to connect to the second node in the multi-hop network(paragraph [0046], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first node to connect to a second node in a multi-hop network based at least on the channel measurement, wherein the second node relays data between the first node and the cellular base station with a third wireless communications channel that is between the cellular base station and the second node, wherein the second node communicates with the first node with at least a fourth wireless communications channel, and wherein the at least one cellular device is in communication with the cellular base station via at least the second, third, and fourth wireless communications channels after the module directs the first node to connect to the second node in the multi-hop network as taught by Wu into the repeating function improving quality  of Aaron.   
The first node to connect to a second node in a multi-hop network based at least on the channel measurement, wherein the second node relays data between the first node and the cellular base station with a third wireless communications channel that is between the cellular base station and the second node, wherein the second node communicates with the first node with at least a fourth wireless communications channel, and wherein the at least one cellular device is in communication with the cellular base station via at least the second, third, and fourth wireless communications channels after the module directs the first node to connect to the second node in the multi-hop network can be modify/implemented by combining the first node to connect to a second node in a multi-hop network based at least on the channel measurement, wherein the second node relays data between the first node and the cellular base station with a third wireless communications channel that is between the cellular base station and the second node, wherein the second node communicates with the first node with at least a fourth wireless communications channel, and wherein the at least one cellular device is in communication with the cellular base station via at least the second, third, and fourth wireless communications channels after the module directs the first node to connect to the second node in the multi-hop network with the device. This process is implemented as a hardware solution or as firmware solutions of Wu into the repeating function improving quality of Aaron. As disclosed in Wu, the motivation for the combination would be to use the different multipath communication helping the user to connect more efficiently and faster with good quality of service, becoming the method/device more reliable for a better communication.
For claim 30, Aaron teaches the method, wherein the first wireless communications channel is in communication with another node (paragraph [0014], lines 22-29).  
For claim 31, Aaron teaches the apparatus, wherein the channel measurement comprises a channel quality of the first wireless communications channel (paragraph [0026], lines 1-10).
For claim 32, Aaron teaches the apparatus, wherein the channel measurement comprises a signal to noise ratio of the first wireless communications channel (paragraph [0026], lines 10-16). 
Aaron teaches the apparatus, wherein the channel measurement comprises a receive signal strength indication of the first wireless communications channel (paragraph [0028], lines 1-8).   
For claim 34, Aaron disclose all the subject matter of the claimed invention with the exemption of the  receiving one or more parameters for determining a set of potential nodes for relaying data is based on at least signal quality of communications channels associated with the set of potential nodes as recited in claim 34.
Wu from the same or analogous art teaches the receiving one or more parameters for determining a set of potential nodes for relaying data is based on at least signal quality of communications channels associated with the set of potential nodes (paragraph [0033], lines 1-18). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use receiving one or more parameters for determining a set of potential nodes for relaying data is based on at least signal quality of communications channels associated with the set of potential nodes as taught by Wu into the repeating function improving quality of Aaron.   
The receiving one or more parameters for determining a set of potential nodes for relaying data is based on at least signal quality of communications channels associated with the set of potential nodes can be modify/implemented by combining the receiving one or more parameters for determining a set of potential nodes for relaying data is based on at least signal quality of communications channels associated with the set of potential nodes with the device. As disclosed in Wu, the motivation for the combination would be to use the receiving one or more parameters for determining a set of potential nodes for relaying data based on at least signal quality that will to route the communication for a better communication becoming more efficient and reliable.
For claim 37, Aaron teaches the apparatus, further comprising determining rate of transmission of data packets associated with the data relayed by the first node (paragraph [0029], lines 26-33). 
For claim 38, Aaron teaches the apparatus, further comprising determining one or more transmission time slots for data packets associated with the data relayed by the first node (paragraph [0030], lines 1-10).  
Claims 22-23, 26-27, 35-36 and 39-40 are rejected under 35 U.S.C. 103 as being un-patentable over Aaron US Patent Application No. :( US 2009/0088070 A1) hereinafter referred as Aaron, in view of Wu et al   US Patent Application No. :( US 2010/0027458 A1) hereinafter Wu, in further view of Hellhake et al US Patent Application No. :( US 2007/0038743 Al) hereinafter referred as Hellhake.
For claim 22, Aaron and Wu disclose all the subject matter of the claimed invention with the exemption of the storing routing information associated with the first node in the second node as recited in claim 22.
Hellhake from the same or analogous art teaches the storing routing information associated with the first node in the second node (paragraph [0167], lines 1-3).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the storing routing information associated with the first node in the second node as taught by Hellhake into the repeating function improving quality of Aaron and Wu.   
The storing routing information associated with the first node in the second node can be modify/implemented by combining the storing routing information associated with the first node in the second node with the device. This process is implemented as a hardware solution or as firmware solutions of Hellhake into the repeating function improving quality of Aaron and Wu. As disclosed in Hellhake, the motivation for the combination would be to use the storing the information to routing the information for a better communication becoming the method/device more efficient.
For claim 23, Aaron and Wu disclose all the subject matter of the claimed invention with the exemption of the storing routing information associated with the second node in the first node as recited in claim 23.
Hellhake from the same or analogous art teaches the storing routing information associated with the second node in the first node (paragraph [0167], lines 1-3). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the storing routing information associated with the second node in the first node as taught by Hellhake into the repeating function improving quality of Aaron and Wu.   
storing routing information associated with the second node in the first node can be modify/implemented by combining the storing routing information associated with the second node in the first node with the device. This process is implemented as a hardware solution or as firmware solutions of Hellhake into the repeating function improving quality of Aaron and Wu. As disclosed in Hellhake, the motivation for the combination would be to use the storing routing 
For claim 26, Aaron and Wu disclose all the subject matter of the claimed invention with the exemption of the encrypting the data with a security key based on a cellular-security identifier associated with the at least one cellular device to create encrypted data; and at least one of the group consisting of. transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station; transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes; Page 3 of 8Serial No. 16/728,878 Preliminary Amendment transmitting the encrypted data from the at least one cellular device to at least one of the plurality of nodes; and transmitting the encrypted data from at least one of the plurality of nodes to the at least one cellular device as recited in claim 26.
Hellhake from the same or analogous art teaches the encrypting the data with a security key based on a cellular-security identifier associated with the at least one cellular device to create encrypted data (paragraph [0066], lines 9-18) and (paragraph [0205], lines 1-10); and at least one of the group consisting of transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station (paragraph [0223], lines 8-16); transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes (paragraph [0231], lines 7-12);Page 3 of 8Serial No. 16/728,878 Preliminary Amendment transmitting the encrypted data from the at least one cellular device to at least one of the plurality of nodes (paragraph [0231], lines 12-18); and transmitting the encrypted data from at least one of the plurality of nodes to the at least one cellular device (paragraph [0232], lines 1-11).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the encrypting the data with a security key based on a cellular-security identifier associated with the at least one cellular device to create encrypted data; and at least one of the group consisting of. transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station; transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes;Page 3 of 8Serial No. 16/728,878 Preliminary Amendment transmitting the encrypted data from the at least one cellular device to at least one of the plurality of nodes; and transmitting the encrypted data from at least one of the plurality of nodes to the at least one cellular device as taught by Hellhake into the repeating function improving quality  of Aaron and Wu .   

 For claim 27, Aaron and Wu  disclose all the subject matter of the claimed invention with the exemption of the encrypting the data with a security key based on a cellular-security identifier associated with the first node to create encrypted data; and at least one of the group consisting of transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station; and transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes as recited in claim 27.
Hellhake from the same or analogous art teaches the encrypting the data with a security key based on a cellular-security identifier associated with the first node to create encrypted data (paragraph [0066], lines 9-18) and (paragraph [0205], lines 1-10); and at least one of the group (paragraph [0231], lines 12-18); transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station (paragraph [0232], lines 1-11; and transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes (paragraph [0225], lines 1-7).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the encrypting the data with a security key based on a cellular-security identifier associated with the first node to create encrypted data; and at least one of the group consisting of transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station; and transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes as taught by Hellhake into the repeating function improving quality  of Aaron and Wu .   
The encrypting the data with a security key based on a cellular-security identifier associated with the first node to create encrypted data; and at least one of the group consisting of transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station; and transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes can be modify/implemented by combining the encrypting the data with a security key based on a cellular-security identifier associated with the first node to create encrypted data; and at least one of the group consisting of transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station; and transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes with the device. This process is implemented as a hardware solution or as firmware solutions of Hellhake into the repeating function improving quality of Aaron and Wu.  As disclosed in Hellhake, the motivation for the combination would be to use the encrypting data with a security key are  based on a cellular-security identifier associated with the at least one cellular device to create more secure  data becoming the method device more efficient and reliable for a better secure connection communication


Hellhake from the same or analogous art teaches the storing routing information associated with the first node in the second node (paragraph [0167], lines 1-3).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the storing routing information associated with the first node in the second node as taught by Hellhake into the repeating function improving quality of Aaron and Wu.   
The storing routing information associated with the first node in the second node can be modify/implemented by combining the storing routing information associated with the first node in the second node with the device. This process is implemented as a hardware solution or as firmware solutions of Hellhake into the repeating function improving quality of Aaron and Wu. As disclosed in Hellhake, the motivation for the combination would be to use the storing the information to routing the information for a better communication becoming the method/device more efficient.
For claim 36, Aaron and Wu disclose all the subject matter of the claimed invention with the exemption of the storing routing information associated with the second node in the first node as recited in claim 36.
Hellhake from the same or analogous art teaches the storing routing information associated with the second node in the first node (paragraph [0167], lines 1-3). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the storing routing information associated with the second node in the first node as taught by Hellhake into the repeating function improving quality of Aaron and Wu.   
storing routing information associated with the second node in the first node can be modify/implemented by combining the storing routing information associated with the second node in the first node with the device. This process is implemented as a hardware solution or as firmware solutions of Hellhake into the repeating function improving quality of Aaron and Wu. As disclosed in Hellhake, the motivation for the combination would be to use the storing routing information that is send from one node to another, becoming the method/device more efficient and reliable.

Hellhake from the same or analogous art teaches the encrypting the data with a security key based on a cellular-security identifier associated with the at least one cellular device to create encrypted data (paragraph [0066], lines 9-18) and (paragraph [0205], lines 1-10); and at least one of the group consisting of transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station (paragraph [0223], lines 8-16); transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes (paragraph [0231], lines 7-12);Page 3 of 8Serial No. 16/728,878 Preliminary Amendment transmitting the encrypted data from the at least one cellular device to at least one of the plurality of nodes (paragraph [0231], lines 12-18); and transmitting the encrypted data from at least one of the plurality of nodes to the at least one cellular device (paragraph [0232], lines 1-11).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the encrypting the data with a security key based on a cellular-security identifier associated with the at least one cellular device to create encrypted data; and at least one of the group consisting of. transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station; transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes; Page 3 of 8Serial No. 16/728,878 Preliminary Amendment transmitting the encrypted data from the at least one cellular device to at least one of the plurality of nodes; and transmitting the encrypted data from at least one of the plurality of nodes to the at least one cellular device.as taught by Hellhake into the repeating function improving quality  of Aaron and Wu .   
The encrypting the data with a security key based on a cellular-security identifier associated with the at least one cellular device to create encrypted data; and at least one of the group consisting 
 For claim 40, Aaron and Wu  disclose all the subject matter of the claimed invention with the exemption of the encrypting the data with a security key based on a cellular-security identifier associated with the first node to create encrypted data; and at least one of the group consisting of transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station; and transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes as recited in claim 27.
Hellhake from the same or analogous art teaches the encrypting the data with a security key based on a cellular-security identifier associated with the first node to create encrypted data (paragraph [0066], lines 9-18) and (paragraph [0205], lines 1-10); and at least one of the group consisting of transmitting the encrypted data from at least one of the plurality of nodes to at least another node (paragraph [0231], lines 12-18); transmitting the encrypted data from at least one (paragraph [0232], lines 1-11; and transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes (paragraph [0225], lines 1-7).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the encrypting the data with a security key based on a cellular-security identifier associated with the first node to create encrypted data; and at least one of the group consisting of transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station; and transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes as taught by Hellhake into the repeating function improving quality  of Aaron and Wu .   
The encrypting the data with a security key based on a cellular-security identifier associated with the first node to create encrypted data; and at least one of the group consisting of transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station; and transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes can be modify/implemented by combining the encrypting the data with a security key based on a cellular-security identifier associated with the first node to create encrypted data; and at least one of the group consisting of transmitting the encrypted data from at least one of the plurality of nodes to at least another node; transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station; and transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes with the device. This process is implemented as a hardware solution or as firmware solutions of Hellhake into the repeating function improving quality of Aaron and Wu.  As disclosed in Hellhake, the motivation for the combination would be to use the encrypting data with a security key are  based on a cellular-security identifier associated with the at least one cellular device to create more secure  data becoming the method device more efficient and reliable for a better secure connection communication
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the Patent Application No. (US 10,568,139).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 14 of the Patent Application No. (US 10,568,139 ) discloses: 
Current Application
15. A method of relaying data on a multi-hop network, the method comprising: relaying, with at least a first node of a plurality of nodes, data between at least one cellular device and a cellular base station, the first node communicates with the cellular base station with at least a first wireless communications channel and communicates with the at least one cellular device with a second wireless communications channel; obtaining a channel measurement associated with the first wireless communications channel; and connecting the first node to a second node in a multi-hop the data to and from the first node to the cellular base station with a third wireless communications channel that is between the cellular base station and the second node, , wherein the second node communicates with the first node with at least a fourth wireless communications channel, and wherein the at least one cellular device is in communication with the cellular base station via at least the second, third, and fourth wireless communications channels after said connecting.
10,568,139

1. A method of conveying data on a cellular and multi-hop, non-cellular network, the method comprising: receiving, with a non-cellular interface of an originating cellular device, a first node-state signal transmitted from a first relay cellular device, wherein the first node- state signal is received after the first relay cellular device: determines, in the first relay cellular device, that the first relay cellular device will make itself available as a relay for other cellular devices in a cellular and multi-hop, non-cellular network; in response to determining that the first relay cellular device transmits, from a non-cellular interface of the first relay cellular device, the first node-state signal indicating the availability of the first relay cellular device as a relay for other cellular devices in the cellular and multi-hop, non-cellular network; determining, in the originating cellular device, based on the first node-state signal that the originating cellular device will wirelessly connect to a base station of a cellular network via the first relay cellular device in the cellular and multi-hop, non-cellular network, wherein determining that the originating cellular device will wirelessly connect via the first relay cellular device comprises: extracting from the first node-state signal a first cellular signal quality, the first cellular signal quality quantifying a quality of cellular signals from the base station at the first relay cellular device or a sink cellular device through which the relay cellular device wirelessly connects to the base station; measuring a second cellular signal quality at the originating cellular device; and in response to the first cellular signal quality and the second cellular signal Page 2 of 17 4850-0863-7353.v1Serial No. 16/235,890 Response to Notice of Allowance quality, determining that the originating cellular device will wirelessly connect to the base station of the cellular network via the first relay cellular device; and in response to determining that the originating cellular device will wirelessly connect to the base station of the cellular network via the first relay cellular device: transmitting uplink data, for transmission to the base station via the first relay cellular device, from the originating cellular device; or receiving downlink data, from the base station, at the originating cellular device via the first relay cellular device, wherein determining, in response to the first cellular signal quality and the second cellular signal quality, that the originating cellular device will wirelessly connect to the base station of the cellular network via the first relay cellular device comprises: determining the second cellular signal quality is less than a threshold cellular signal quality that is adjusted based on a network usage profile.

15 of the present patent made claim 1 a broader version or same version of claim 15. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 15 is not patentably distinct from claim 1.  Same rejection applied above under nonstatutory double patenting rejection is applied to the following patents (9,578,591), (9,942,921) and (10,206,228)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642